E-" r-1

,._ .F‘

!f~ r»¢- ,,\ .
[_\_§ t . ""`l¢\T !
¢.. - - .-:_,M , .
-r ..,,`

iN THE UNITED sTATEs DISTRICT CoUR`T ‘ ` ~ -
FoR THE DISTRICT oF MARYLANE). l'9 Y.F .'? 39 , ;; 3: 58

DA’JuAN’DRE LAMAR sR. oF THI~; »~1 -si§.. :...s;

 

LATTING FAMILY ;s.r, . g _
Plar'ntiff h """`““"“°"~ --LE-"".*`
v.
MARYLAND DEPARTMENT OF HUMAN Civil ACtiOrl NO. ELH-l 8-33 14
SERVICES;

DORCHESTER COUNTY, MARYLAND;
CIRCUIT COURT FOR DORCHESTER '
COUNTY, MARYLAND;
KAREN R. KETTERMAN

Defendants. '

 

MEMORANDUM

In this civil rights suit, plaintiff Da’Juan’dre Lamar Sr. of the Farnily Latting (“Latting”),
proceding pro se, has sued the Maryland Department of Human Services (“MDHS”); Dorchester
County, Maryland (“Dorchester County”); the Circuit Court for Dorchester County, Maryland (the
“Circuit Court”); and Karen R. Ketterman, a fenner family court magistrate for the Circuit Court.

` ECF 1 (the “Cornplaint”).2
The Suit appears to be rooted in a child support enforcement action brought by MDl-IS
against Latting in the Circuit Court. Latting alleges that he was unlawfully compelled to disclose

his Social Security number so that the State could employ child support collection remedies under

 

' Plaintiff referred to the Maryland Departrnent of Human Services as “42 U.S.C. §654(3)
Child Support Administration”; to Dorchester County, Maryland as “75.2 Contractor, 45 CFR
§302.34 Dorchester County MD”; to the Circuit Court for Dorchester County, Maryland as “45
CFR 752 Contractor Dorchester County MD Famly [sic] Court”; and to Karen R. Ketterman as
“75.2 Contractor, Karen R. Ketterman.” ECF l at l. The Clerk is directed to amend the Docket to
reflect the corrected names of the defendantsl

2 Ketterman is now a State judge on the District Court for Dorchester County. ECF 5-1
at l n.l.

 

 

Title IV-D of the Social Security Act, which created the federal Child Support Enforcement
Program. Id. at l-2.

The Complaint contains nine § 1983 claims: “Deprivation of Rights under Color of Law”;
compelled disclosure and use of a Social Security number in violation of 42 U.S.C. § 408; violation
of Article I, § 9, clause 3 of the United State Constitution; and violations of the First, Fourth, Fifth,
Sixth, Thirteenth, and Fourteenth Amendments to the Constitution. Id. at 7-13. Plaintiff seeks
general damages, special compensatory damages, punitive damages, reimbursement of income,
legal fees and eosts, and various forms of equitable relief. Id. at 14-15.

MDHS, the Circuit Court, and Ketterman have moved to dismiss (ECF 5) on various
grounds, supported by a memorandum of law. ECF 5-l (collectively, the “Motion”). Dorchester
County adopted and incorporated the Motion. See ECF 7. Plaintiff has not filed an opposition,
and the time to do so has expired See Local Rule 105.2.

No hearing is necessary to resolve the motions See Local Rule 105.6. For the reasons
that follow, I shall grant defendants’ Motion, with leave to amend.

I. Factual Bacl~tground3

MDHS is a State agency that provides social Services throughout the state of Maryland
and, of relevance here, brings child support enforcement actions Md. Code (2007, 2018 Supp.),
§ 2-201 of the Human Services Article. The Circuit Court is also a State entity. See Md. Code
(2013 Repl. Vol., 2018 Supp.), § 1»501 of the Courts & Judicial Proceedings Article (“C.J.”) (“The

circuit courts are the highest common-law and equity courts of record exercising original

jurisdiction Within the State.”).

 

3 Given the posture of the case, the Court must assume the truth of Latting’s factual
allegations E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 440 (4th Cir.

2011).

 

 

The Complaint is not a model of clarity, and the Court struggles to determine the precise
nature of plaintiffs suit. See ECF l. Nevertheless, it appears that Latting’s suit arises out of a
child Support enforcement action brought against him by MDHS in the Circuit Court. Id. at l-3.
Although not expressly stated in the Cornplaint, the Court assumes that Ketterman, a fenner
family court magistrate, presided over the action. ]d. at 3-4', ECF 5-1 at 1 n.l. In the proceeding,
the State compelled Latting to disclose his Social Security number. The State then used his Social
Security number to employ collection remedies and thereby satisfy child Support obligations ld.
at 8, 12. Specifically, plaintiff alleges that the defendants placed liens on his real and personal
property and collected money from his income Id. at 8.

II. Standard of Review

Defendants have moved to dismiss, in part, under Rule lZ(b)(6). A defendant may test the
legal sufficiency of a complaint by Way of a motion to dismiss under Rule lZ(b)(é). fn re
Birmingham, 846 F.3d 88, 92 (4th Cir. 2017); Goines v. Vafley Cmty. Servs. Bd., 822 F.3d 159,
165-66 (4th Cir. 2016); McBurney v. Cuccinelli, 616 F.3d 393, 408 (4th Cir. 2010), aj”’dsub nom.,
McBurney v. Young, 569 U.S. 221 (2013); Edwards v. City ofGoldsboro, 178 F.?>d 231, 243 (4th
Cir. 1999). A Rule lZ(b)(o) motion constitutes an assertion by a defendant that, even if the facts
alleged by a plaintiff are true, the complaint fails as a matter of law “to state a claim upon which
relief can be granted.”

Whether a complaint states a claim for relief is assessed by reference to the pleading
requirements of Fed. R. Civ. P. 8(a)(2). That rule provides that a complaint must contain a “short
and plain statement of the claim showing that the pleader is entitled to relief.” The purpose of the
rule is to provide the defendants with “fair notice” of the claims and the “grounds” for entitlement

to relief. BellAtl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007).

 

 

To survive a motion under Fed. R. _Civ. P. l2(b)(6), a complaint must set forth facts
sufficient to “state a claim to relief that is plausible on its face.” Twombly, 550 U,S. at 570; see
Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (citation omitted) (“Our decision in Twombly
expounded the pleading Standard for ‘all civil actions’ . . . .”); see also Wz'[lner v. Dimon, 849 F.3d
93, 112 (4th Cir. 2017). But, a plaintiff need not include “detailed factual allegations” in order to
satisfy Rule 8(a)(2). Twombly, 550 U.S. at 555. Moreover, federal pleading rules “do not
countenance dismissal of a complaint for imperfect statement of the legal theory supporting the
claim asserted.” Johnson v. City of Shelby, Mz'ss., 574 U.S. m, 135 S. Ct. 346, 346 (2014) (per
curiam).

Nevertheless, the rule demands more than bald accusations or mere speculation. Twombly,
550 U.S. at 555; see Pa:'nter’s Mill Grille, LLC v. Brown, 716 F.3d 342, 350 (4th Cir. 2013). Ifa
complaint provides no more than “labels and conclusions” or “a forrnulaic recitation of the
elements of a cause of action,” it is insufficient Twombly, 550 U.S. at 555. Rather, to satisfy the
minimal requirements of Rule 8(a)(2), the complaint must set forth “enough factual matter (taken
as true) to suggest” a cognizable cause of action, “even if . . . [the] actual proof of those facts is
improbable and . . . recovery is very remote and unlikely.” Twombly, 550 U.S. at 556 (internal
quotation marks omitted).

In reviewing a Rule 12(b)(6) motion, a court “must accept as true all of the factual
allegations contained in the complaint” and must “draw all reasonable inferences [from those facts]
in favor of the plaintiff.” E.I. du Pont de Nemours & Co. v, Kolon Indus., Inc., 637 F.3d 435, 440
(4th Cir. 2011) (citations omitted); see Semenova v. MTA, 845 F.3d 564, 567 (4th Cir. 2017);

Houck v. Substz'tute Tr. Servs., lnc., 791 F.3d 473, 484 (4th Cir. 2015)', Kendall v. Balcerzak, 650

F.3d 515, 522 (4th Cir. 2011), cert denied, 565 U.S. 943 (2011). But, a court is not required to

 

 

 

 

accept legal conclusions drawn from the facts See Popasan v. Allain, 478 U.S. 265, 286 (1986).
“A court decides whether [the pleading] standard is met by separating the legal conclusions from
the factual allegations, assuming the truth of only the factual allegations, and then determining
whether those allegations allow the court to reasonably infer” that the plaintiff is entitled to the
legal remedy sought A Society Without a`Name v. Virgfnfa, 655 F.3d 342, 346 (4th. Cir. 2011),
cert denied, 566 U.S. 937 (2012).

Courts generally do not “‘resolve contests surrounding the facts, the merits of a claim, or
the applicability of defenses”’ through a Rule 12(b)(6) motion. Edwards, 178 F.3d at 243 (quoting
Republican Party v. Martz`n, 980 F.2d 943, 952 (4th Cir. 1992))` However, “in the relatively rare
circumstances where facts sufficient to rule on an affirmative defense are alleged in the complaint,
the defense may be reached by a motion to dismiss filed under Rule 12(b)(6).” Goodman v.
meoir, Inc., 494 F.3d 458, 464 (4th Cir. 2007) (en banc); accord Pressley v. Tupperware Long
Term D:'Sabilr'ly Plan, 553 F.3d 334, 336 (4th Cir. 2009). Because Rule 12(b)(6) “is intended
[only] to test the legal adequacy of the complaint,” Richmond, Fredericksburg & Potomac R.R.
Co. v. Forst, 4 F.3d 244, 250 (4th Cir. 1993), “[t]his principle only applies . . . if all facts necessary
to the affirmative defense ‘clearly appear[ ] on the face of the complaint Goodman, 494 F.3d
at 464 (quoting Forst, 4 F.3d at 250) (emphasis added in Goodman ).

Because plaintiff is self-represented, the Court must construe the Complaint liberally. But,
there are limits In granting a motion to dismiss a complaint brought by a self-represented plaintiff,
Judge Bennett explained in Jaclcson v. Experion Fz`n_ Servs., RDB-l3-l758, 2014 WL 7943 60, at
*l (D. Md. Feb. 26, 2014) (alterations in Jackson):

As this Court has held, “‘the proper length and level of clarity for a pleading
cannot be defined with any great precision and is largely a matter for the discretion

of the trial court.”’ Stone v. Warfield, 184 F.R.D. 553, 555 (D. Md. 1999) (quoting
CHARLES A. WRIGHT & ARTHUR R. MILLER, 5 FEDERAL PRACTlCE & PROCEDURE

 

§_ 1217 (2d ed. 1990)). Although a pro se plaintiff is generally given more leeway
than a party represented by counsel, this Court “has not hesitated to require even
pro se litigants to state their claims in an understandable and efficient manner.'” Id.
(citing Anderson v. Um`v. ofMd. Sch. ofLaw, 130 F.R.D. 616, 617 (D. Md. 1989),
ajj”d, 900 F.2d 249, 1990 WL 41 120 (4th Cir. 1990) (unpublished table decision)).
To that end, a district court “is not obliged to ferret through a [c]omplaint, searching
for viable claims.” Wynn-Bey v. Talley, No. RWT-l2-3121, 2012 WL 5986967,
at *2 (D. Md. Nov. 28, 2012). Rather, a court “may dismiss a complaint that is so
confused, ambiguous, vague or otherwise unintelligible that its true substance, if
any, is well disguised.” Id. (quoting Salhuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir.
1988)).

And, in Green v. Um'fed Sta!es, GLR-15-2026, 2016 WL 7338408 (D. Md. Dec. 19,
2016), Judge Russell dismissed a suit, sua sponte, and explained, id. at *1:
The instant Complaint “places an unjustifiable burden on defendants to determine
the nature of the claim against them and to speculate on what their defenses might
be” and imposes a burden on the court to sort out the factual basis of any claims
fairly raised, making dismissal under Rule 8 appropriate Holsey v. Collz`ns, 90
F.R.D. 122 (D. Md. 1981); see also Spencer v. Hedges, 838 F.2d 1210 (Table) (4th
Cir. 1988). To comply with the rule, a Plaintiff must provide enough detail to
illuminate the nature of the claim and allow Defendants to respond. See Erickson
v. Pardus, 551 U.S. 89, 94 (2007). Although district courts have a duty to construe
self-represented pleadings liberally, Plaintiff must nevertheless allege facts that
state a cause of action. See Beaudett v. Cily ofHampton, 775 F.2d 1274, 1278 (4th

Cir. 1985) (duty to construe liberally does not require courts to conjure up questions
never squarely presented).

III. Discussion
Defendants contend that the Complaint fails to state a plausible claim for relief. ECF 5-1
at 13. Specifically, defendants claim that the Complaint “contains insufficient facts to identify the
wrongful acts any Defendant purportedly performed, the approximate date or times when such acts
may have occurred, or which Defendant may be liable for having performed any such act.”
ECF 5-1 at 13. Further, they maintain that the Complaint “fails to allege facts to support the
elements required of any cause of action,” and instead merely offers conclusory allegations Id.

Thus, defendants claim that they “‘would have little idea where to begin’ in responding to the

complaint." Id. (citing Twombly, 550 U.S. at 565 n.10).

 

 

Latting’s claims are predicated on 42 U.S.C. § 1983, ECF 1 at 1. Section 1983 of Title 42
of the United States Code provides that a plaintiff may file suit against any person who, acting
under color of state law, “subjects, or causes to be subjected, any citizen of the United States or
other person within the jurisdiction thereof to the deprivation of any rights, privileges or
immunities secured by the Constitution and laws” of the United States 42 U.S.C. § 1983; see,
e.g., Filarsky v. Delfa, 566 U.S. 377 (2012); see also Owens v. Balt. City State ’s Attorney’s Ojjice,
767 F.3d 379 (4th Cir. 2014), certl denied sub nom. Balt. City Polz'ce Dep ’t v. Owens, __ U.S.
_, 135 S. Ct. 1983 (2015). However, § 1983 “‘is not itself a source of substantive rights,’ but
merely provides ‘a method for vindicating federal rights elsewhere conferred.”’ Albright v.
Olz`ver, 510 U.S. 266, 271 (1994) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)).
Accordingly, a civil action under § 1983 allows “a party Who has been deprived of a federal right
under the color of state law to seek relief.” Cin of Monterey v. Del Monte Dunes at Monterey,
Ltd., 526 U.S. 687, 707 (1999); see also West v. Atkins, 487 U.S. 42, 49 (1988); Lugar v.
Edmondson Oi'l Co., 457 U.S. 922, 928-30 (1982).

To state a claim under § 1983, a plaintiff must allege: (1) that the defendant, a person,
“deprived [the plaintiff] of a right secured by the Constitution and laws of the United States;” and
(2)_ that the defendant acted “under color of [a State] statute, ordinance, regulation, custom, or
usage.” Mentavlos v. Anderson, 249 F.3d 301, 310 (4th Cir. 2001) (citation and internal quotation
marks omitted), cert. denied, 534 U.S. 952 (2001); see Crosl)y v. City ofGastom`a, 635 F.3d 634,
639 (4th Cir. 2011), cert. denied, 565 U.S. 823 (2011); Wahi v. Charleston Area Med. Ctr., lnc.,
562 F.3d 599, 615 (4th Cir. 2009); Jenkins v. Medford, 119 F.3d 1156, 1159-60 (4th Cir. 1997).
The phrase “under color of state law” is an element that “is synonymous with the more familiar

state-action requirement_and the analysis for each is identical.” Philips v. Pitt Clj). Memorial

 

 

 

 

Hosp., 572 F.3d 176, 180 (4th Cir. 2009} (citing Lugar v. Ea’mona'son Oil Co., 457 U.S. 922, 929
(1982)).

Thus, in order successfully to assert a claim under § 1983 for the violation of constitutional
rights, the defendant must be a state actor. In other words, “the under-color-of-state-law element
of § 1983 excludes from its reach ‘merely private conduct, no matter how discriminatory or
wrongful.”’ American Mjrs. Mut. lns. Co. v. Sullivan, 526 U.S. 40, 50 (1999) (quoting Blum v.
Yaretsky, 457 U.S. 991, 1002 (1982)).

l Latting fails to provide a short and plain statement that sets forth sufficient factual matter
to suggest a cognizable cause of action, See Twoml)ly, 550 U.S. at 556. Because he does not plead
a particular federal right established under 'l`itle lV-D, the Complaint’s first two claims fail. See
Blessing v. Freeslone, 520 U.S. 329, 340 (1997) (“lt was incumbent upon respondents [who
claimed violations of Title lV-D] to identify with particularity the rights they claimed, since it is
impossible to determine whether Title lV-D, as an undifferentiated whole, gives rise to undefined
‘rights.”’). Additionally, Latting’s constitutional claims (Claims 3 through 9) are not supported
by factual allegations that demonstrate a deprivation of constitutional rights Instead, Latting
merely lists general rules along with conclusory statements that his rights were violated.

Accordingly, the Complaint shall be dismissed, without prejudice, because it fails to allege
facts sufficient to state a plausible claim. ln so holding, I am mindful of the fact that Latting is
self-represented Nevertheless, a self-represented plaintiff must allege facts that state a cause of
action, and the facts alleged in Latting’s Complaint fall short of that standard See Green, 2016

WL 7338508, at ‘*‘l.4

 

4 ln view of my disposition, l do not address the immunity arguments and other contentions
presented by defendants

 

IV. Conclusion
For the aforementioned reason, I shall GRANT the Motion to Dismiss, with leave to

amend An Order follows, consistent with this Memorandum.

Date: April 30, 2019 fs/
Ellen Lipton Hollander
United States District Judge

 

